DETAILED ACTION
Applicant’s response, received on 12/28/2020, to the previous office action has been considered and made of record. Claims 1-20 are pending further examination.

Response to Arguments
Applicant's arguments filed 12/28/2020, with respect to the previously presented prior art rejections of the claims and newly presented claim limitations, have been fully considered but they are not persuasive. See below for a more detailed response to Applicant’s arguments:
Applicant has argued, see pages 5-6 of Applicant’s Remarks filed 12/28/2020, that the prior art teachings of Memo (US 2018/0322623) utilized in the 35 USC 102(a)(2) rejection of claims 1-8, 10, 12-16, 18, and 20 have not disclosed the presently invention of said claims because Memo fails to describe the amended claim limitations of independent claims 1 and 13.
In response to these arguments: Memo has disclosed the following with respect to the presently claimed invention of independent claims 1 and 13: 
a data processor and a camera [Memo (para 0053, 0057, and 0069) has disclosed a processor and range camera(s), wherein said camera capture 2D color and depth information of a view. The process of Memo (Fig 10) requiring the input of 2D views of a 3D object.], the camera being a non-specialty commodity camera, without a ranging or depth-finding capability, producing two-dimensional (2D) images; and [Memo (para 0080, 0082, and para 0084) has disclosed the use of two standard two-dimensional imaging cameras, said cameras are disclosed as general 2D color imaging devices hence are at least a commodity that is non-specialized such as a 3D range imager. The pair of conventional 2D color imaging devices (para 0086 – conventional) are utilized in pairs and with further image processing of a pair of generated image data to generate 2D color and range data (para 0082-0084, items 102 and 104 cameras form item 100 depth camera)  is at least a commodity camera that is a non-specialized camera.]
As per the above cited portions of Memo, the newly presented claim limitations of independent claims 1, 13, and their corresponding dependent claims 2-8, 10, 12, 14-16, 18, and 20 have been disclosed by the teachings of Memo. Therefore, the previously presented 35 USC 102(a)(2) rejection of claims 1-8, 10, 12-16, 18, and 20 have been maintained with a modification to address the newly presented claim limitations.
Applicant has argued, see pages 6-8 of Applicant’s Remarks dated 12/28/2020, that the prior art teachings and combinations thereof of Memo (US 2018/0322623), Bostick (US 2017/0109104), Shalom (US 2008/0212840) utilized in the 35 USC 103 rejection of corresponding claims 9, 11, 17, and 19 have not disclosed the presently invention of said claims because Memo fails to describe the amended claim limitations of independent claims 1 and 13.
In response to these arguments: The teachings of Shalom and Bostick were not relied upon to teach the camera being a “commodity camera” as presently claimed in each of the independent claims 1 and 13 of the present application. Memo was relied upon and has been shown, as per the above discussion of the newly presented claim limitations of claims 1 and 13 and the 35 USC 102(a)(2) rejection thereof, to have disclosed these currently presented claim limitations. Therefore, Applicant’s arguments directed towards Memo, Bostick, and Shalom not having disclosed the newly presented claim limitations are not convincing and the corresponding prior art rejections of dependent claims 9, 11, 17, and 19 have been maintained with a modification to address the newly presented claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Memo et al (US 2018/0322623).

With respect to Claim 1: A system comprising: [Memo (para 0052-0053) a method and system (para 0057) comprised of computer, processor, camera, memory, and software for visual inspection of 3D models generated from captured image data of an object to be inspected.]
a data processor and a camera [Memo (para 0053, 0057, and 0069) has disclosed a processor and range camera(s), wherein said camera capture 2D color and depth information of a view. The process of Memo (Fig 10) requiring the input of 2D views of a 3D object.], the camera being a non-specialty commodity camera, without a ranging or depth-finding capability, producing two-dimensional (2D) images; and [Memo (para 0080, 0082, and para 0084) has disclosed the use of two standard two-dimensional imaging cameras, said cameras are disclosed as general 2D color imaging devices hence are at least a commodity that is non-specialized such as a 3D range imager. The pair of conventional 2D color imaging devices (para 0086 – conventional) are utilized in pairs and with further image processing of a pair of generated image data to generate 2D color and range data (para 0082-0084, items 102 and 104 cameras form item 100 depth camera)  is at least a commodity camera that is a non-specialized camera.]
an inspection system, executable by the data processor, to: [Memo (para 0052-0053 and 0057) system and method for inspection of objects by modeling imaged object to be inspected.]
use a trained machine learning system to detect defects in an object based on training with a set of training images including [Memo (para 0010 and 0024, Fig 8 para 0155) has disclosed a CNN trained on a plurality of images of objects having defects.] images of defective and non-defective objects; [Memo (para 0057 item 300) defect analysis system. Memo (Fig 3 and 4, para 0101-0103) detecting defects of object from a plurality of captured images of said object that are utilized to generate a 3D model of said object for defect detection (para 0100). Extracting descriptors from said 3D model of said object and determining defects by comparing said descriptors based on a trained Convolutional Neural Network (para 0105-0107).]
enable a user to use [Memo has disclosed this limitation for at least the reason that a User uses the inspection device, hence controls the imaging and defect inspection from the user interface.] the camera to capture a plurality of images of an object being inspected at different poses of the object; and [Memo (para 0069, 0121-0122) using a camera to capture depth image from a plurality of different poses about the target object and merging said images and point clouds of the depth image to create a 3D model of said target object. ]
[Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.]

With respect to Claims 2 and 14: The system of claim 1 being further configured to
cause the inspection system to generate visual inspection information from the plurality of images of the object, [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]
the visual inspection information including information corresponding to defects detected in the object being inspected. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claim 3: The system of claim 2 wherein the visual inspection information further including inspection pass or fail information. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claim 4: The system of claim 2 being further configured to
cause the inspection system to provide the visual inspection information to a user of a user platform. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators to a user on the inspect user interface.]

With respect to Claims 5 and 15: The system of claim 1 wherein
the camera is a device of a type from the group consisting of:
[Memo (para 0069 and 0073) at least one camera from one or more positions with respect to the object being imaged. The camera being at least one of a RGB type imaging device of a CCD or CMOS style used in a machine vision inspection device (para 0080-0084 as discussed with respect to the limitations of claim 1). ]

With respect to Claim 6: The system of claim 1 being further configured to
automatically adjust lighting in a visual inspection studio platform to properly illuminate the object being inspected for each image capture. [Memo (para 0096) light source projection adjustment to improve detection of depth in said imaged scene.]

With respect to Claim 7: The system of claim 1 being further configured to capture the plurality of images of the object being inspected at different automatic rotations of a turntable without user intervention. [Memo (para 0078) has incorporated the plurality of possible camera and object conveyance means of application 15/866217 (listed in this office action as US-PGPub 2018/0211373). The incorporated reference teaching both conveyance means of a linear type (para 0063-0065) and a rotating type (para 0063) wherein the object is rotated while imaged a plurality of times.]

With respect to Claims 8 and 16: The system of claim 1 being further configured to
capture the plurality of images of the object being inspected with a commodity camera. [Memo (para 0080) two standard two-dimensional cameras is at least a commodity camera that is a non-specialized camera.]


capture the plurality of images of the object being inspected with a robotic-arm based camera. [Memo (para 0062) robotic arm.]

With respect to Claims 12 and 20: The system of claim 1 being further configured to
provide real-time image quality or fitness assessments for object visual inspection. [Memo (para 0058 Fig 1D) display of defective and non-defective indicators, that are a fitness assessment of the object under inspection, to a user on the inspect user interface.]

With respect to Claim 13: A method comprising: [Memo (para 0052-0053) a method and system (para 0057) comprised of computer, processor, camera, memory, and software for visual inspection of 3D models generated from captured image data of an object to be inspected.]
training a machine learning system to detect defects in an object based on training with a set of training images including images of [Memo (para 0056 and 0070) CNN is trained to classify object and features into classes based on trained samples, hence the presence or absence of defect classes includes the training of said classes using corresponding training samples.] defective and non-defective objects; [Memo (para 0010 and 0024, Fig 8 para 0155) has disclosed a CNN trained on a plurality of images of objects having defects. Memo (para 0057 item 300) defect analysis system. Memo (Fig 3 and 4, para 0101-0103) detecting defects of object from a plurality of captured images of said object that are utilized to generate a 3D model of said object for defect detection (para 0100). Extracting descriptors from said 3D model of said object and determining defects by comparing said descriptors based on a trained Convolutional Neural Network (para 0105-0107).]
enabling a user to use a camera to capture a plurality of images of an object being inspected at different poses of the object [Memo has disclosed this limitation for at least the reason that a User uses the inspection device, hence controls the imaging and defect inspection from the user interface. Memo (para 0121-0122) using a camera to capture depth image from a plurality of different poses about the target object and merging said images and point clouds of the depth image to create a 3D model of said target object. Memo (para 0053, 0057, and 0069) has disclosed a processor and range camera(s), wherein said camera capture 2D color and depth information of a view. The process of Memo (Fig 10) requiring the input of 2D views of a 3D object.], wherein the camera being a non-specialty commodity camera, without a ranging or depth-finding capability, producing two-dimensional (2D) images; and [Memo (para 0080, 0082, and para 0084) has disclosed the use of two standard two-dimensional imaging cameras, said cameras are disclosed as general 2D color imaging devices hence are at least a commodity that is non-specialized such as a 3D range imager. The pair of conventional 2D color imaging devices (para 0086 – conventional) are utilized in pairs and with further image processing of a pair of generated image data to generate 2D color and range data (para 0082-0084, items 102 and 104 cameras form item 100 depth camera)  is at least a commodity camera that is a non-specialized camera.]
detecting defects in the object being inspected based on the plurality of images of the object being inspected and the trained machine learning system. [Memo (para 0105-0107, 0110, 0112) defects detected from captured image data using CNN.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al (US 2018/0322623) as applied to claims 1 and 13 above, in view of Bostick et al (US 2017/0109104).

With respect to Claims 9 and 17: The system of claim 1 being further configured to [Memo has disclosed the capture of a plurality of image data to inspect a target object, wherein the plurality of image data are used to construct a 3D model of said object and determine from said model existence of defects on said object. The system and method of Memo pertain to an object on a smaller scale such as be conveyed. Memo has not disclosed the capture of said plurality of images of the object being inspected “with a drone” as presently claimed. Bostick (para 0079-0080) has disclosed the determination of defects in a larger scale object using one or more drones to capture a plurality of images of said object and the use of said images to determine target object defects. Bostick and Memo are analogous art of machine vision analysis to inspect 3D target objects using 2D captured image data that is analyzed to determine if the object is defective in some manner. It would have been obvious to one of ordinary skill in the art to modify the teachings of machine vision inspection of smaller scale target objects such as those on a conveyor system of Memo with the teachings of using a drone to move and position an imaging device to capture said plurality of images for a larger scale object as disclosed by Bostick to achieve the expected result of using the CNN trained machine learning defect analysis of target object image data on large scale objects. The motivation for combining would have been to expand the scope of target objects capable of being analyzed for defects using the machine learned defect process of Memo by utilizing different means of object image capture such as the drone of Bostick, wherein said combination would yield a reasonable expectation of success in capturing and analysis of target object image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Bostick and Memo to achieve the presently claimed limitations.]
capture the plurality of images of the object being inspected with a drone camera. [Bostick (para 0079-0080).]

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Memo et al (US 2018/0322623) as applied to claims 1 and 13 above, in view of Shalom et al (US 2008/0212840).

With respect to Claims 11 and 19: The system of claim 1 being further configured to [Memo has disclosed the capture of a plurality of image data to inspect a target object, wherein the plurality of image data are used to construct a 3D model of said object and determine from said model existence of defects on said object. Memo has not disclosed the capture of said plurality of images of the object being inspected with the aid of “a colored screen to aid in isolating the object of interest from a cluttered background” as presently claimed. Shalom (abstract (para 0160-0161, Fig 1 and Fig 10 Object “O”, camera 12, and backdrop 15) disclosed topographically imaging a 3D target object using a backdrop to improve contrast of the object being imaged. Bostick and Memo are analogous art of machine vision analysis to capture image data of 3D target objects for further analysis. It would have been obvious to one of ordinary skill in the art to modify the teachings of machine vision system of Memo to further include a backdrop screen having a solid color as disclosed by Shalom to capture image data of the object having a solid colored background.  The motivation for combining would have been to increase the contrast, hence reducing noise, of the captured image data of said object as disclosed by Shalom (para 0161). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Shalom with Memo to achieve the presently claimed invention.]
use a colored screen to aid in isolating the object of interest from a cluttered background. [Shalom (para 0160-0161, Fig 1 and Fig 10, Object “0”, Backdrop “15”).]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stoppa et al (US 2018/0211373) is related to the invention of Memo utilized in the above prior art rejection, and has further disclosed details of depth camera image capture of objects traveling on a conveyance means. Said captured images utilized for inspect of target objects for defects.
Zhang et al (“Calibration Between Depth and Color Sensors for Commodity Depth Cameras”) has disclosed the use of commodity depth cameras and their calibration for machine vision applications.
Ishida, K. (“Investigating the accuracy of 3D models created using SfM”) has disclosed a method of using at least one camera to create a 3D model of a target object from a plurality of captured image data.
Ahmadabadian, Ali Hosseininaveh, et al. ("Clustering and selecting vantage images in a low-cost system for 3D reconstruction of texture-less objects.") has disclosed a method of using commodity cameras to capture a sequence of image data of a target object and the use of said captured image data to construct a 3D model of said object.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666